Citation Nr: 0619093	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-36 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for low back pain due 
to a service-connected right foot disorder.

2.  Entitlement to service connection for left foot pain due 
to a service-connected right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1988 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The case subsequently was transferred 
to the RO in Winston-Salem, North Carolina.  In November 
2004, the veteran failed to appear for a personal hearing 
before the Board at the RO.

The Board notes that in his substantive appeal (VA Form 9) 
received at the RO in December 2003, the veteran stated he 
intended to appeal the denial of service connection for lower 
back pain, the denial of service connection for right foot 
pain, and the denial of an increased rating for his service-
connected right knee.  

Service connection has been granted for a right foot 
disorder, so there is no service connection claim for any 
right foot disorder.  As such, the Board will construe the 
veteran's substantive appeal to encompass the denial of his 
claim for service connection for left foot pain.  This 
outcome agrees with the veteran's intent as manifested in his 
Notice of Disagreement received in September 2003 and his 
claim received in September 2001.  

Because the veteran did not file a timely Notice of 
Disagreement to the RO's rating decision on his claim for an 
increased rating of the right knee, that issue is not before 
us.  Therefore, the Board only will consider the two issues 
which appear on the title page of this decision.

The issue of service connection for left foot pain due to a 
service-connected right foot disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.



FINDINGS OF FACT

1.  Service connection has been granted for subtalar 
arthritis of the right foot with a 20 percent rating 
assigned.

2.  Service connection was subsequently granted for a right 
knee disorder, secondary to the right foot disorder, with a 
10 percent rating assigned.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a lower 
back disability, either manifest during service or is 
otherwise related to his service-connected right foot 
disorder.


CONCLUSION OF LAW

The veteran's lower back pain was not incurred in or 
aggravated by service and is not proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in September 2002.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed.Cir. Apr. 5, 2006).  In this 
letter, the veteran was advised to submit additional evidence 
to the RO, and the Board finds that this instruction is 
consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

Here, the September 2002 "duty to assist" letter was issued 
before the appealed rating decision.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, the evidence of record does not support a 
grant of service connection for low back pain secondary to a 
service-connected right foot disorder.  Therefore, neither 
the degree of disability nor the effective date of an award 
will be assigned in this case.  Any lack of notice as to 
these matters constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  


II.  Factual Background and Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from injury or disease incurred in or aggravated by service.  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310; see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  In the context of claims 
for secondary service connection, there must be medical 
evidence showing an etiologic relationship between the 
service-connected disability on the one hand and the 
condition said to be proximately due to the service-connected 
disability on the other.  Buckley v. West, 12 Vet. App. 76, 
84 (1998).  

In addition, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  With regard to this type of claim for secondary 
service connection, the record must contain competent 
evidence that the secondary disability was caused by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
17 (1995).

The Court consistently has held that "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opinion on matter requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 St. Ct. 404 (1998).

A November 1988 service medical record reflects the veteran's 
complaint of lower back pain for two days.  According to the 
record, the pain began between the veteran's shoulder blades 
and increased when he took a deep breath or when he moved his 
left arm.  He described the pain as sharp, but said it did 
not radiate to the legs or below the knees.  It was noted the 
veteran had good range of motion.  It also was noted that the 
veteran had no history of back trauma.  The impression of the 
troop medical clinic was that the veteran had a mild muscle 
strain.

The RO granted service connection for fracture of the 
calcaneous right foot in April 1993.  Initially a 10 percent 
rating was assigned.  Current pathology has been assigned a 
20 percent rating.

An August 1995 VA medical record reflects the veteran's 
complaints of pain concerning his right heel.  It was noted 
that he still played baseball.

In January 1998 the veteran, who was 38 years old, underwent 
a VA examination.  There was no specific mention of the 
veteran's lower back or left foot.  According to the 
examination report, the veteran was fitted with a brace for 
his right ankle several years before and this prevented 
flexion and extension of the ankle.  The veteran told the 
examiner that on some mornings he was not able to bear any 
weight on his heels due to pain.  The pain gradually 
improved, but then recurred at the end of the day.  The 
veteran noted the recent onset of pain in the lower back and 
in his hips, which occurred when he walked.  The veteran 
attributed this development to his favoring of his right 
heel.  On physical examination, the veteran weighed 240 
pounds and stood five feet eight inches.  Diagnosis was 
subtalar arthritis of the right foot.

A November 2001 VA medical record discloses the veteran 
recently was laid off from work at an airport because he wore 
braces, could not stand for more than 2 to 3 hours, or walk 
more than one-half to one mile.

A January 2002 VA medical record reflects the veteran's 
difficulty when he walked.  There was no specific mention of 
the veteran's lower back or left foot.  The physician noted 
that the veteran, when wearing an ankle-fixation orthotic 
(AFO), was able to walk with a fairly normal gait.  The 
veteran reported that he felt the AFO held his foot in a 
little bit of dorsiflexion so that he leaned forward.  The 
physician noted the AFO seemed to hold the ankle almost 
exactly at 90 degrees.  The physician assessed the gait as 
slightly abnormal.

In February 2002, the veteran underwent a VA examination.  
According to the examination report, the veteran complained 
of increased pain in his right heel since a compensation and 
pension exam in 1998.  The veteran said he experienced pain 
if he walked any distance.  He also related he was not able 
to work at a former job which involved considerable standing 
and moving around on his feet.  He had enrolled in a training 
program for aircraft maintenance.  

On physical examination, the veteran was found to weigh 210 
pounds.  He had full range of motion of the right ankle and 
the right knee.  The report noted a high probability the 
veteran's back condition was related to his abnormal gait due 
to the right calcaneus fracture.  

The veteran underwent a VA examination in October 2002. 
According to the examination report, the veteran told the 
examiner he fractured his right foot while stationed at Fort 
Bliss in Texas in 1988.  He was admitted to a local hospital 
and found to have a fracture of his right calcaneus bone.  
Apparently a screw was inserted during surgery to maintain 
the fracture site.  The veteran was placed in a cast for 
several weeks.  He subsequently returned to active duty.  
Post service, he complained of problems with his right foot 
and ankle.  The veteran claimed he changed his gait because 
of pain at the fracture site.  As a result of the change of 
gait he suffered some referral of the pain to his knees and 
also to his back.  A VA hospital then fitted him with an 
ankle/foot brace to immobilize his ankle joint and heel.  The 
examination report noted that the veteran wore this brace for 
some eight years with very little improvement in his gait and 
with increased referral of the pain of walking to his right 
knee and to his back.

Physical examination revealed the veteran weighed 220 pounds 
and stood five feet eight inches.  The lordotic curve of his 
lower back was normal.  The report stated that the veteran 
had a completely normal range of motion of his thoracolumbar 
spine.  He had flexion to 90 degrees and lateral bending and 
rotation to normal.  His straight leg raising was normal and 
there was no spasm in his back muscles.  

Diagnosis was a change in the veteran's gait as a consequence 
of the symptoms related to his old fracture and healing site 
with some limp associated with his right leg.  Due to this 
change in gait, pain was referred to both knees and the back 
as a consequence of the old fracture, although there was no 
apparent primary disease in either the knees or the lower 
back.  

A VA podiatry compensation and pension report dated the same 
day as the VA examination reveals that the veteran's accident 
at Fort Bliss occurred during basic training when he jumped 
off a 12 to 15 foot high platform to simulate a parachute 
landing.  The veteran had no back pain at that time when he 
sustained the right calcaneal fracture.  The pain increased 
after he was placed in a cast and during the subsequent 
surgery a staple was placed in his foot.  That was removed 
one year later.  According to this report, the veteran told 
the VA podiatrist that he had several months of 
rehabilitation from his injury.  Currently, the veteran 
complained of pain in his rear foot after standing or walking 
for one hour, especially when he stood on hard surfaces.  
This pain began one year after the staple was removed in 
1989-90.  The veteran had over-the-counter braces and 
recently a custom AFO to support his right foot and ankle.  
The report notes that the primary source of pedal discomfort 
was on the bottom of his heel, medial aspect, and that this 
discomfort was now bilateral.  This was described as a recent 
development for which the veteran had not sought attention.

On physical examination, the veteran's gait was described as 
rectus with an AFO, but very antalgic without.  No limitation 
of motion of the ankle or subtalar joints was noted.  It was 
noted there did not appear to be any subtalar or ankle joint 
arthritis at that time.  Diagnosis was status post right 
calcaneal fracture and residual discomfort leading to AFO use 
with bilateral plantar fasciitis.

A May 2003 VA outpatient medical record shows the veteran 
weighed 232 pounds, a weight loss of four pounds.  

The veteran contends that service connection should be 
granted for lower back pain secondary to his service-
connected right foot disorder.  The record demonstrates that 
there is a connection between the veteran's service-connected 
calcaneous right fracture and pain in his lower back.  The 
February 2002 VA examination noted a high probability that 
the veteran's back condition was related to his abnormal gait 
due to his right calcaneus fracture.  However, the October 
2002 VA examiner, while conceding that pain was referred to 
the back and the knees as a consequence of the service-
connected fracture, pointed out that the veteran had a 
completely normal range of motion of his thoracolumbar spine 
and no spasm in his back muscles.  He also noted the veteran 
had flexion to 90 degrees and lateral bending and rotation to 
normal.  Further, the lordotic curve of the veteran's lower 
back was normal.  In short, the VA examiner in October 2002 
could not discover any disease or injury in the back that 
could be classified as a disability, either on its own or in 
conjunction with the veteran's service-connected right foot 
disorder.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board, 
therefore, gives greater weight and credit to the October 
2002 VA examination report over the February 2002 examination 
report because the former made findings on the veteran's 
back, such as range of motion and lack of muscle spasms.  
Pain itself does not turn the veteran's discomfort into a 
disability under 38 U.S.C.A. § 1110 (West 2002) for which the 
veteran can receive service connection.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

The veteran is certainly capable of providing evidence of 
symptomatology, but a lay person is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).

When the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Here, the preponderance of the probative 
and objective medical evidence now of record militates 
against a finding that the veteran has a lower back 
disability, either related to service or as secondary to his 
service-connected right foot disorder.


ORDER

Service connection for lower back pain due to a service-
connected right foot disorder is denied.

REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim of service connection for left 
foot pain due to a service-connected right foot disorder.

Service medical records are negative for any mention of the 
left foot.  

Post-service, a June 1995 VA medical record reflects the 
veteran's follow-up of his right heel disorder with a VA 
podiatrist.  It was noted at the bottom of the record that an 
x-ray was taken of the left foot and a fracture was ruled 
out.

As related above, in January 1998 the veteran underwent a VA 
examination.  There was no specific mention of the veteran's 
left foot.  It is unclear whether the examiner had access to 
the claims file.  According to the examination report, the 
veteran told the examiner that on some mornings he was not 
able to bear any weight on his heels due to pain.  The pain 
gradually improved, but then recurred at the end of the day.  
The veteran attributed this development to his favoring his 
right heel.

As related above, a January 2002 VA medical record reflects 
the veteran's difficulty when he walked.  There was no 
specific mention of the veteran's left foot.

As related above, in February 2002, the veteran underwent a 
VA examination, but there were no findings for the left foot.  
According to the examination report, the veteran said he 
experienced pain if he walked any distance.

Also as related above, the veteran underwent a VA examination 
in October 2002 that did not refer to the veteran's service 
connection claim related to his left foot.  It also is not 
clear whether the examiner had access to the claims file.  
The examiner found that pain from the veteran's fractured 
right foot was referred to both of his knees and to his back 
as a consequence of that fracture, although he did not find 
any apparent primary disease in the back or either knee.  A 
VA podiatrist that same day also noted in his report that 
pedal discomfort on the bottom of the right heel was now 
bilateral.

Here, the veteran argues that his service-connected right 
foot disorder has caused 
him to favor his left foot, thus resulting in the left foot 
disorder.  In the interest of due process and fairness, the 
Board is of the opinion that the veteran should be afforded a 
VA examination to determine the etiology of any left foot 
complaint found to be present.  

Finally, while the case is undergoing development, notice as 
required by Dingess, supra will be provided.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed.Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1.  Appellant should be provided with 
appropriate notice pursuant to Dingess, 
supra.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any left foot disorder 
found to be present.  All indicated 
testing should be conducted and all 
clinical manifestations should be reported 
in detail.  Based on the examination and a 
review of the record: (1) if a left foot 
disorder is diagnosed, the medical 
specialist should assess the nature and 
etiology of any left foot pain disorder 
found to be present.  (2) The medical 
specialist is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any currently 
diagnosed left foot disorder was caused by 
military service, or whether such an 
etiology or relationship is less than 
unlikely (i.e., less than a 50-50 
probability).  (3) The physician should 
proffer an opinion, with supporting 
analysis, as to the likelihood that the 
veteran's diagnosed left foot disorder was 
caused by or aggravated by his service-
connected right foot disorder.  

The degree of left foot disorder that 
would not be present but for the service-
connected right foot disorder should be 
identified.  A rationale should be 
provided for all opinions expressed.  The 
veteran's claims file must be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should indicate whether the 
veteran's medical records were reviewed.

3.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for left foot pain due to a service-
connected right foot disorder.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
December 2003 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. §§ 5109B 
(West 2002).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


